Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 12 amended 
Claims 2-7, 10, 13-16 and 19-20 canceled.
Claims 1, 8-9, 11-12 and 17-18 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-9, 11–12 and 17–18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (NPL, Nanostructures and Surface Nanomechanical Properties of Polyacrylonitrile /Graphene Oxide Composite Nanofibers by Electrospinning, 2012), and in view of Wang (PG Pub 2013/0216894 A1), in further view of Chen (CN 102586952 A), and in further view of Hongyu (CN 103569997A) and in further view of La Forest (PG Pub 2005/0266220 A1) and in further view of Kobayashi (US. Pat. 4,046,863).
Consider Claim 1, Wei teaches the process of forming fiber having an electrical conductive properties and an improved thermal stability, and for an electrical wiring/electrode (page 1152, introduction section). Wei teaches the process forming fiber by mixing GO with PAN with a 20 mL of DMF as a solvent (about 10 grams), by adding 10% wt. to GO/DMF (90 %wt.) (Page 1153, fabrication section), leading to 10 % to 70% by wt. PAN to GO, where the GO is in powder form (abstract), thus to some degree having a flake shape. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). Wei teaches the extruding of fiber shape using electrospinning process (page 1153, fabrication section).
Wei does not teach that the used Graphene Oxide is flat and have width of 5-10 micron.
However, Wang is in the art of forming electrical conductor (anode and cathode) for an energy storage device (abstract), teaches the process of anode having anode active materials (abstract), where the anode coated with nano-structured materials, where the nano-structured materials comprise NGP (Fig. 3B, [0136]), and where the NGP have a width of 5-9.9 micron, and where the NGP includes graphene oxide material [0139] and where the graphene plates/sheets are flat shaped [0140]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wei with Wang to use flat GO having width of 5-9.9 micron, to provide a size with a desired oxygen content range such as 5-30% by wt. [0139].
The combined Wei (with Wang) does not teach the extruding of PAN/GO co-suspension in water bath for hydrolyzing the PAN into H-PAN, and gelling of the GO.
However, Chen is in the art of forming fiber comprising PAN and graphene oxide (abstract), teaches, in embodiment 4, the mixing of Graphene oxide which formed in step (1) with PAN and DMF in step (2), then the co-suspension is spun using wet-spinning device (extruded/casted) in water/DMF bath for coagulation/gelling GO/hydrolyzing in step (3), then the drying in oven in air, then the graphitizing in step (4). 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wei (with Wang) with Chen to graphitize the H-PAN/GO extruded fiber to provide with smooth good performance fiber with good extension breaking point (step 4).
The combined Wei (with Wang and Chen) does not teach the graphitizing at 1500℃ at inert/vacuum atmosphere.
However, Hongyu is in the art of electro-spinning graphene fiber from graphene oxide solution made of graphene oxide and PAN in DMF (abstract), teaches the placing solution into electrostatic spinning to cast/extrude a fiber/mold that is carbonized/ graphitized at temperature of 1100-1800℃ (encompassing 1500℃) at inert or vacuum conditions (Claim 1, step 6).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wei (with Wang and Chen) with Hongyu to graphitized at 1500 degree at an inert/vacuum condition, to provide with high current density (page 5, last para).
The combined Wei (with Wang and Chen and Hongyu) does not teach the mold injection step between the forming of the fiber step and the carbonizing step.
However, La Forest is in the art of forming mold parts with PAN fibers (abstract), teaches the forming of a mold with PAN fiber [0009], where the injected molded with PAN fiber, into molded structured or molded electrode structure, is graphitized/charred [0032].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wei (with Wang and Chen and Hongyu) with La Forest to mold inject the H-PAN/GO fibers into a structured mold prior to the graphitizing step, to inject the H-PAN/GO fibers into an electrical/thermal conductor suitable structure.
The combined Wei (with Wang and Chen and Hongyu and La Forest) does not teach the graphitizing process under a mechanical press in an inert atmosphere.
However, Kobayashi is in the process of sintering carbon material into a graphite (abstract), teaches the process of graphitizing of carbon material to a high temperature while sintering in an inert atmosphere (Col. 3, lines 8-18), where the sintering process to form graphitization material is performed under mechanical press (Col. 1, lines 35-38).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wei (with Wang and Chen and Hongyu and La Forest) with Kobayashi to apply mechanical pressure to the H-PAN/GO during the graphitization process at an inert atmosphere and temperature of 1,500 degrees Celsius, to provide with a high degree of graphitization (Col. 3, lines 15-18) with an excellent mechanical strength (abstract).
Consider Claims 8-9, the combined Wei (with Wang and Chen and Hongyu and La Forest and Kobayashi) teaches the flat graphene oxide platelets having size of 5-9.9 micron (Wang, [0139]).
Consider Claim 11, the combined Wei (with Wang and Chen and Hongyu and La Forest and Kobayashi) teaches the forming of fiber using electrospinning process (Wei, page 1153, fabrication section), where it would be obvious that the material where press through a stylist or spinneret to form a fiber.
Consider Claim 12, the combined Wei (with Wang and Chen and Hongyu and La Forest and Kobayashi) teaches the previously taught in claim 1, including the process forming of electrical conductor (anode and cathode) for an energy storage device (Wang, abstract) and the graphitizing, of the molded electrode structure, at 1500 in vacuum atmosphere (Hongyu, Claim 1, step 6).
Consider Claims 17-18, the combined Wei (with Wang and Chen and Hongyu and La Forest and Kobayashi) teaches the flat graphene oxide platelets having size of 5-9.9 micron (Wang, [0139]).

Response to Arguments
Applicant’s arguments, filed 02/18/2022, with respect to the rejection(s) of claim(s) 1, 8-9, 11-12 and 17-18 under 103a have been fully considered and are persuasive.  Therefore, the 

The applicant argued against the prior art of La Forest, on the ground that La Forest: first, distinguishes between pitch fibers and PAN fibers, second, disclose the carbonization for the pitch fibers not for the PAN fibers, third, the instant application distinguishes between the carbonization and the graphitization processes, fourth, La Forest does not disclose the mechanical press instead discloses the use of hydraulic accumulator. 
However, La Forest discloses the use of pitch fibers and PAN fibers as interchangeable fiber material [0006]. Although, La Forest disclose the carbonization of pitch fiber, the prior art of Hongyu discloses a graphene fiber made from graphene oxide and DMF and PAN then forming fibers where the fibers are carbonized at a temperature of 1500 Celsius degree (claim 1, step 6). Moreover, although the instant specification distinguish between carbonization and graphitization processes, the prior art of Hongyu disclose the claimed graphitization process. Furthermore, La Forest disclosure for using hydraulic accumulator is not for the graphitization/carbonization step but for injecting the material into a mold, molding step. The new prior art of Kobayashi disclose the process of sintering that graphene material under inert atmosphere using mechanical pressure.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718